Exhibit 10.13

FEDERAL TRUST BANK

 

AMENDED SALARY CONTINUATION AGREEMENT

 

          THIS AGREEMENT is made this 31st day of December, 2005, by and between
Federal Trust Bank, a federal savings bank (“Bank”), and Gregory E. Smith
(“Executive”), as an amendment to that certain agreement dated November 10,
2003.

 

INTRODUCTION

 

          To encourage the Executive to remain an employee of the Bank, the Bank
is willing to provide salary continuation benefits to the Executive.

 

AGREEMENT

 

The Executive and the Bank agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.1

Definitions. Whenever used in this Agreement, the following words and phrases
shall have the meanings specified:

 

 

 

1.1.1

“Anniversary Date” means the 31st day of December of each calendar year.

 

 

 

 

1.1.2

“Change of Control” means a change in control with respect to either the Bank or
its corporate parent, Federal Trust Corporation, as defined in 12 C.F.R. Section
574.4(a) or (b) of the OTS regulations, or as otherwise required by Section 409A
of the Internal Revenue Code of 1986, as amended, and any Treasury Regulations
promulgated thereunder.

 

 

 

 

1.1.3

“Disability” means sickness, accident or injury which, in the judgment of a
physician appointed by the Bank, prevents the Executive from performing all of
the Executive’s customary duties for the Bank, or as otherwise required by
Section 409A of the Internal Revenue Code of 1986, as amended, and any Treasury
Regulations promulgated thereunder. As a condition to any benefits, the Bank may
require the Executive to submit to such physical or mental evaluations and tests
as the Bank’s Board of Directors deems appropriate.

 

 

 

 

1.1.4

“Early Retirement Date” means the Executive attaining age sixty-two (62) and
completing ten (10) Years of Service.

 

 

 

 

1.1.5

“Effective Date” means the 1st day of June, 2003.

 

 

 

 

1.1.6

“Month of Service” means each completed full month of a Year of Service.

 

 

 

 

1.1.7

“Normal Retirement Date” means the Anniversary Date in the year the Executive
attains age 65.

 

 

 

 

1.1.8

“Termination of Employment” means the Executive’s ceasing to be employed by the
Bank for any reason whatsoever, voluntary or involuntary, other than by reason
of an approved leave of absence.

 

 

 

 

1.1.9

“Years of Service” means the total number of consecutive twelve-month periods
during which the Executive is employed on a full-time or part-time basis by the
Bank, inclusive of any approved leaves of absence, from the Effective Date of
this Agreement until Termination of Employment.


--------------------------------------------------------------------------------




ARTICLE 2

 

LIFETIME BENEFITS

 

2.1

Normal Retirement Benefit. If the Executive terminates employment on or after
the Normal Retirement Date for reasons other than death, the Bank shall pay to
the Executive the benefit described in this Section 2.1.

 

 

 

2.1.1

Amount of Benefit. The annual benefit under this Section 2.1 shall be ten
thousand dollars ($10,000) per year for life (“Normal Retirement Benefits”).

 

 

 

 

2.1.2

Payment of Benefit. The Bank shall pay eight hundred thirty three and 33/100
dollars ($833.33), to the Executive on the first day of each month commencing
with the month following the Normal Retirement Date and continuing for life.

 

 

 

 

2.1.3

Change of Control. Upon a Change of Control after benefit payments have
commenced under Section 2.1.2, the Executive may elect to receive a present
value lump sum payment within sixty (60) days of such Change of Control based on
a discount rate of eight percent (8%) and a life expectancy of age 82.

 

 

 

2.2

Early Retirement Benefit. If the Executive terminates employment after the Early
Retirement Date but before the Normal Retirement Date, and for reasons other
than death or Disability, the Bank shall pay to the Executive the benefit
described in this Section 2.2.

 

 

 

2.2.1

Amount of Benefit. The Early Retirement Benefit under this Section 2.2 shall be
an amount equal to the Normal Retirement Benefit reduced by five percent (5%)
for each year (or part thereof) prior to Executive’s Normal Retirement Date,
determined as of the date of Termination of Employment.

 

 

 

 

2.2.2

Payment of Benefit. The Bank shall pay the Early Retirement Benefit to the
Executive in equal consecutive monthly payments for life.

 

 

 

 

2.2.3

Change of Control. Upon a Change of Control after benefit payments have
commenced under Section 2.1.2, the Executive may elect to receive a present
value lump sum payment within sixty (60) days of such Change of Control based on
a discount rate of eight percent (8%) and a life expectancy of age 82.

 

 

 

2.3

Disability Benefit. If the Executive terminates employment because of Disability
prior to the Normal Retirement Date, the Bank shall pay to the Executive the
benefit described in this Section 2.3.

 

 

 

2.3.1

Amount of Disability Benefit. The Disability Benefit under this Section 2.3 is
100% of the Normal Retirement Benefit.

 

 

 

 

2.3.2

Payment of Benefit. The Bank shall pay the benefit to the Executive, at the
Bank’s discretion, in either a present value lump sum payment within sixty (60)
days of Termination of Employment due to Disability based on a discount rate of
eight percent (8%) and a life expectancy of age 82, or in equal consecutive
monthly payments for life, beginning with the month following Disability.

 

 

 

 

2.3.3

Change of Control. Upon a Change of Control after benefit payments have
commenced under Section 2.1.2, the Executive may elect to receive a present
value lump sum payment within sixty (60) days of such Change of Control based on
a discount rate of eight percent (8%) and a life expectancy of age 82.

 

 

 

2.4

Change of Control Benefit. Upon a Change of Control while the Executive is
employed by the Bank, the Bank shall pay to the Executive the benefit described
in this Section 2.4 in lieu of any other benefit under this agreement.

 

 

 

2.4.1

Amount of Benefit. The Change of Control benefit shall be an amount equal to
100% of the Normal Retirement Benefit in Section 2.1.1 as if the Executive
worked until age 65.

 

 

 

 

2.4.2

Payment of Benefit. The Bank shall pay the benefit to the Executive as a present
value lump sum payment within 60 days of Change of Control based on a discount
rate of eight percent (8%) and a life expectancy of age 82.

2

--------------------------------------------------------------------------------




ARTICLE 3

 

DEATH BENEFITS

 

3.1

Death During Employment. If the Executive dies while employed by the Bank, the
Bank shall pay to the Executive’s beneficiary the benefit described in this
Section 3.1.

 

 

 

3.1.1.

Computation of Benefit. The death benefit under this Section 3.1 shall be
computed by reference to the Annual Benefit, determined as of the date of
Termination of Employment due to Executive’s death.

 

 

 

 

3.1.2

Payment of Benefit. The Bank shall pay the death benefit to the Executive’s
beneficiary, at the discretion of the Personal Representative of Executive’s
estate, in either a present value lump sum payment within 90 days of Executive’s
death, based on a discount rate of eight percent (8%) and a life expectancy of
age 82, computed by reference to the Annual Benefit, or in 60 equal consecutive
quarterly payments based on one-quarter (1/4) of the Annual Benefit determined
as of the date of Termination of Employment due to Executive’s death and
beginning with the month following the Executive’s death.

 

 

 

3.2

Death During Benefit Period. If the Executive’s beneficiary dies after death
benefit payments have commenced under Section 3.1.2 of this Agreement, but
before receiving all such payments, the Bank shall pay the remaining benefits to
the designated beneficiary of the Executive’s beneficiary at the same time and
in the same amounts the benefit would have been paid to the Executive’s
beneficiary had he or she survived.

 

 

ARTICLE 4

 

BENEFICIARIES

 

4.1

Beneficiary Designations. The Executive shall designate a “primary” and
“contingent” beneficiary by filing a written designation with the Bank. The
Executive may revoke or modify the designation at any time by filing a new
designation. However, designations will only be effective if signed by the
Executive and accepted by the Bank during the Executive’s lifetime. A
beneficiary’s designation shall be deemed automatically revoked if the
beneficiary predeceases the Executive, or if the Executive names a spouse as
beneficiary and the marriage is subsequently dissolved. If the Executive dies
without a valid beneficiary designation, all payments shall be made to the
Executive’s surviving spouse, if any, and if none, to the Executive’s surviving
children in equal shares per survivor, and if no survivors, to the Executive’s
estate.

 

 

4.2

Facility of Payment. If a benefit is payable to a minor, to a person declared
incompetent, or to a person incapable of handling the disposition of his or her
property, the Bank may pay such benefit to the guardian, legal representative or
person having the care or custody of such minor, incompetent person or incapable
person. The Bank may require proof of incompetence, minority or guardianship as
it may deem appropriate prior to distribution of the benefit. Such distribution
shall completely discharge the Bank from all liability with respect to such
benefit.

3

--------------------------------------------------------------------------------




ARTICLE 5

 

GENERAL LIMITATIONS

 

          Notwithstanding any provision of this Agreement to the contrary, the
Bank shall not pay any benefit under this Agreement for the following reasons:

 

5.1

Termination for Cause. If the Bank terminates the Executive’s employment for:

 

 

 

5.1.1

Gross negligence or gross neglect of duties;

 

 

 

 

5.1.2

Commission of a felony; or

 

 

 

 

5.1.3

Fraud, disloyalty, dishonesty or willful violation of any law or material Bank
policy in connection with the Executive’s employment.

 

 

 

5.2

Suicide. No benefits shall be payable if the Executive commits suicide prior to
August 31, 2005, or if the Executive has made any material misstatement of fact
on any application for life insurance purchased by the Bank.

 

 

ARTICLE 6

 

CLAIMS AND REVIEW PROCEDURES

 

6.1

Claims Procedure. The Bank shall notify the Executive or his successor in
interest (“Claimant”) in writing, within ninety (90) days of the Claimant’s
written application for benefits, of eligibility or non eligibility for benefits
under the Agreement. If the Bank determines that the Claimant is not eligible
for benefits or full benefits, the notice shall set forth (1) the specific
reasons for such denial, (2) a specific reference to the provisions of the
Agreement on which the denial is based, (3) a description of any additional
information or material necessary for the Claimant to perfect Claimant’s claim,
and a description of why it is needed, and (4) an explanation of the Agreement’s
claims review procedure and other appropriate information as to the steps to be
taken if the Claimant wishes to have the claim reviewed. If the Bank determines
that there are special circumstances requiring additional time to make a
decision, the Bank shall notify the Claimant of the special circumstances and
the date by which a decision is expected to be made, and may extend the time for
up to an additional ninety-day period.

 

 

6.2

Review Procedure. If the Claimant is determined by the Bank not to be eligible
for benefits, or if the Claimant believes that Claimant is entitled to greater
or different benefits, the Claimant shall have the opportunity to have such
claim reviewed by the Bank by filing a petition for review with the Bank within
sixty (60) days after receipt of the notice issued by the Bank. Said petition
shall state the specific reasons, which the Claimant believes entitles Claimant
to benefits or to greater or different benefits. Within sixty (60) days after
receipt by the Bank of the petition, the Bank shall afford the Claimant (and
counsel, if any) an opportunity to present Claimant’s position to the Bank
orally, or in writing, and the Claimant (or counsel) shall have the right to
review the pertinent documents. The Bank shall notify the Claimant of its
decision in writing within the sixty-day period, stating specifically the basis
of its decision, written in a manner calculated to be understood by the Claimant
and the specific provisions of the Agreement on which the decision is based. If,
because of the need for a hearing, the 60 day period is not sufficient, the
decision may be deferred for up to another sixty-day period at the election of
the Bank, but notice of this deferral shall be given to the Claimant.

 

 

ARTICLE 7

 

AMENDMENTS AND TERMINATION

 

          The Bank reserves the right to amend or terminate this Agreement at
any time. In the event of termination of this Agreement, the benefit to the
Executive shall be based on the benefit determined as of the date of termination
of this Agreement. The Bank shall pay the benefit to the Executive, at the
Bank’s discretion, in either a present value lump sum payment within 60 days of
Executive’s Termination of Employment based on a discount rate of eight percent
(8%) and a life expectancy of age 82, computed by reference to the benefit, or
in equal consecutive quarterly payments based on one-quarter (1/4) of the
benefit, on the first day of each quarter commencing with the month following
the Executive’s Termination of Employment and continuing for the remainder of
his life. In the event of amendment, the nonforfeitable benefit accrued as of
the effective date of the amendment shall not be reduced by the amendment.

4

--------------------------------------------------------------------------------




ARTICLE 8

 

MISCELLANEOUS

 

8.1

Binding Effect. This Agreement shall bind the Executive and the Bank, and their
beneficiaries, survivors, executors, administrators.

 

 

8.2

No Guaranty of Employment. This Agreement is not an employment policy or
contract. Itdoes not give the Executive the right to remain an employee of the
Bank, nor does it interfere with the Bank’s right to discharge the Executive. It
also does not require the Executive to remain an employee nor interfere with the
Executive’s right to terminate employment at any time.

 

 

8.3

Non-transferability. Benefits under this Agreement cannot be sold, transferred,
assigned, pledged, attached or encumbered in any manner.

 

 

8.4

Tax Withholding. The Bank shall withhold any taxes that are required to be
withheld from the benefits provided under this Agreement.

 

 

8.5

Applicable Law. The Agreement and all rights thereunder shall be governed by the
laws of Florida, except to the extent preempted by the laws of the United States
of America.

 

 

8.6

Unfunded Arrangement. The Executive and any beneficiary are general unsecured
creditors of the Bank for the payment of benefits under this Agreement. The
benefits represent the mere promise by the Bank to pay such benefits. The rights
to benefits are not subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors. Insurance on the Executive’s life, if any, is a general asset of the
Bank to which the Executive and any beneficiary shall have no preferred or
secured claim.

 

 

 

IN WITNESS WHEREOF, the Executive and a duly authorized Bank officer have signed
this Agreement.


EXECUTIVE:

 

 

FEDERAL TRUST BANK

 

 

 

 

/s/ Gregory E. Smith

 

 

By:

/s/ James V. Suskiewich

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

Gregory E. Smith

 

 

  

James V. Suskiewich

 

 

 

 

President & Chief Executive Officer

5

--------------------------------------------------------------------------------